DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (WO 2018/069208A1) in view of Lee et al. (US 20170171857), newly recited reference.
Regarding claims 6 and 11, Grossman discloses an User equipment (apparatus) (page 1,  abstract and page 3 line 37-43), comprising: a receiver configured to receive multiple beams, wherein the multiple beams each include a positioning reference signal (page 1, abstract and page 3 line 37-43) ; and at least one processor  (processing) configured to determine one or more parameters (time of arrival or TOA) associated with each of the multiple beams  (page 3 line 37-43) and to a granularity for measuring (measures three TOAs xT2,T3) and/or reporting a ..


5.	Claim(s) 1, 5, 6, 10, 11, 15, 16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0366244)(applicant’s IDS) in view of Lee et al. (US 20170171857), newly recited reference.
	Regarding claim 1, Lee et al.  (US 2017/0366244) discloses method for positioning in beamformed communications (P:0009, fig. 12 and P:0111-P:0117), comprising: receiving multiple beams that each include a positioning reference signal (P:0009 and P:0017); determining one or more parameters (beam directions) associated with each of the multiple beams (P:0017); and configuring a 

Regarding claims 5, 10, 15 and 20, Lee et al. discloses the granularity for reporting the RSTD is used for each of the multiple beams (P:0109 and P:0117).

Regarding claim 6, Lee et al. discloses an receiving apparatus (fig. 14 number 20 and P:0131), comprising: a receiver (RF unit and P:0134) configured to receive multiple beams  (P:0009 and P:0017), wherein the multiple beams each include a positioning reference signal (P:0009 and P:0017) ; and at least one processor (fig. 14 number 21) configured to determine one or more parameters   and configuring a granularity for measuring (i.e. the UE measures PRSs received for a given time duration, 

Regarding claim 11, Lee et al. discloses an receiving apparatus (fig. 14 number 20 and P:0131), comprising: a receiver (RF unit and P:0134) (means for receiving)  configured to receive multiple beams  (P:0009 and P:0017),  wherein the multiple beams each include a positioning reference signal (P:0009 and P:0017); means (processor 21 connected to an RF unit 13)(fig. 14 number 21 and P: 0131) for (beam directions) associated with each of the multiple beams (P:0017); and means (combining) for configuring one or more of a range or a granularity for measuring (i.e. the UE measures PRSs received for a given time duration, combines the measured results, and reports the combined result (P:0109)  and/or reporting a reference signal timing difference (RSTD) according to the one or more parameters (beam directions)(P:0117).  Lee et al.   differs from claim 11 of the present invention in that it does not explicit 

Regarding claim 16, Lee et al. discloses a non-transitory computer-readable medium (memory)(fig. 14 number 22) having one or more computer-executable instructions for a processor (fig. 14 number 21) of an apparatus stored thereon (P:0131-P:0132), the instructions comprising: one or more instructions causing the processor to receive multiple beams that each include a positioning reference signal (P:0009 and P:0017); determining one or more parameters (beam directions) associated with each of the multiple beams (P:0017); and configuring a granularity for measuring (i.e. the UE measures PRSs received for a given time duration, combines the measured results, and reports the combined result (P:0109)  and/or reporting a reference signal timing difference (RSTD) according to the one or more parameters (beam directions)(P:0117).  Lee et al.   differs from claim 16 of the present invention in that it does not explicit disclose the range defining a range of RSTD measurements, or the granularity defining a step size of the RSTD measurements.  Lee et al. (US 20170171857) teaches a method for reporting a measurement result for determining a position in a wireless communication .

6.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0366244)(applicant’s IDS) in view of Deng et al.  (2019/0104549), newly recited reference.
Regarding claim 21, Lee et al. Lee et al. (US 2017/0366244) discloses a method for positioning in beamformed communications (fig. 12 and P:0111), comprising: determining, at a transmitting node (eNB), one or more parameters (beam directions) associated with a beam used to transmit a positioning reference signal  (P:0096-P:0097 and P:0106); transmitting, by the transmitting node , the one or more parameters (beam directions) (P:0096-P:0097, P:0111 and P:0114) associated with the beam over a wireless network (P:0009 and fig. 8); and transmitting the positioning reference signal via the beam according to the one or more parameters associated with the beam (P:0096-P:0097 and P:0106).  Lee et al. differs from claim 21 of the present invention in that it do not explicit disclose the one or more parameters are transmitted in one or more system information blocks (SIBs).  Deng et al.  teaches a  mall cell millimeter wave (mmW) evolved node B (eNB) (SCmB) (fig. 2) used in a SCmB  deployment  in a downlink beam transmission (fig. 2) with multiple mWTRus (fig. 2), when an mWTRU camps on an SCmB, it may subsequently receive a system information broadcast (SIB) specific to the mmW downlink beam ..  

7.	Claims 2,7,12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0366244)(applicant’s IDS) in view of Tang et al.  (US 2018/0054286).
Regarding claims 2,7,12 and 17, Lee et al. discloses a method/apparatus as discussed supra in claims 1,6,11 and 16 above.  Lee et al. differs from claims 2,7,12 and 17 of the present invention in that it does not explicit disclose the one or more parameters include cyclic prefix.  Tang et al.  teaches a UE receives a positioning reference signal (PRS) transmission from multiple eNBS (P:0045), transmits a received signal time difference (RSTD)  to the eNB (P:0045),  the PRS comprise multiple resource elements  that can depend on a multi-antenna transmission which includes a cyclic prefix within the PRSs transmitted by the eNB toward the UE (P:0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lee et al. with ..

8.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0366244)(applicant’s IDS) in view of Deng et al.  (2019/0104549), newly recite reference as applied to claim 21 above and in further view of Grossman (WO 2018/069208A1).
Regarding claim 22, the combination of Lee et al. and Deng et al. differs from claim 22 of the present invention in that they do not explicit disclose the one or more parameters include an angle of departure (AoD).  Grossman teaches in fig. 1, a Base station exploiting location independent angle of departure parameters to receiving UEs (page 4, lines 35-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee et al. and Deng et al. with the one or more parameters include an angle of departure (AoD) in order for the base station to transmit a special signal using multiple antennae arranged in an array to determine the position of the receiver, as taught by Grossman.

9.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananth (US 9,571,978) in view of Talluri et al.  (US 2016/0142880).
Regarding claim 23, Ananth discloses a method for positioning in beamformed (col. 14 lines 58-64) communications (abstract, fig. 3 and col. 3 lines 35 col. 14 line 64).   Ananth differs from claim 23 of the present invention in that it does not explicit disclose detecting, at a mobile base station, a change in a position of the mobile base station; the change including a change in an orientation of the mobile 

Regarding claim 24, Ananth discloses a mobile base station (fig. 1 number 140, col. 4 lines 1-4 and col. 14 lines 58-64) and a change (i.e. updates in log 164 of locations)  in latitude-longitude (col. 7 lines 13-18).

Allowable Subject Matter
s 3, 4, 8, 9, 13,14,18  and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3, 8, 13 and 18, the prior art of record fails to teach or suggest alone or in combination the determined parameters include at least one beam-specific parameter and at least one common parameter that is shared across two or more of the multiple beams.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648